        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 1 of 44



 1   LINDA D. FRIEDMAN (to be admitted pro hac vice)
     SUZANNE E. BISH (to be admitted pro hac vice)
 2   GEORGE S. ROBOT (to be admitted pro hac vice)
 3   MATTHEW J. SINGER (to be admitted pro hac vice)
     STOWELL & FRIEDMAN LTD.
 4   303 W. Madison St., Suite 2600
     Chicago, Illinois 60606
 5   (312) 431-0888
     Lfriedman@sfltd.com
 6

 7   PETER RUKIN (SBN 178339)
     DYLAN COWART (SBN 324711)
 8   RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Suite 290
 9   Oakland, CA 94612
     Tel: (415) 421-1800
10
     Fax: (415) 421-1700
11   prukin@rukinhyland.com

12

13                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     SHANNON ZOLLER,                                        Case No. 3:19-cv-4804
16
                    Plaintiff,                              COMPLAINT
17          v.
18                                                          Jury Trial Demanded
     GCA ADVISORS, LLC, GCA CORPORATION,
19   ROBERT HOFEDITZ, JONATHAN JAMESON,
     REIDAN CRUZ, AND DANIEL VEATCH,
20
                    Defendants.
21

22

23

24                                            COMPLAINT

25          Plaintiff Shannon Zoller (“Zoller”), by and through her attorneys, hereby files this

26   Complaint against Defendants GCA Advisors, LLC, GCA Corporation (collectively “GCA” or

27   the “Firm”), Robert “Mac” Hofeditz, Jonathan Jameson, Reidan Cruz, and Daniel Veatch, and

28   states as follows:


                      COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 2 of 44



 1                                     JURISDICTION AND VENUE
 2           1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and
 3   1343. This Court has supplemental jurisdiction over Plaintiff’s state-law claims pursuant to 28
 4   U.S.C. § 1367. In addition, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332, as
 5   the amount in controversy exceeds $75,000, Plaintiff is a citizen of Illinois, and no Defendant is a
 6   citizen of Illinois, as set forth further below. Venue is proper in the Northern District of
 7   California pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events or omissions
 8   giving rise to the claim occurred in this district.
 9           2.      On August 13, 2019, Zoller filed a complaint of discrimination with the California
10   Department of Fair Employment & Housing ("DFEH") regarding the matters encompassed by
11   this Complaint. The DFEH issued Zoller a right-to-sue notice dated August 13, 2019 (attached as
12   Exhibit A).
13                                                 PARTIES
14           3.      Defendant GCA Advisors, LLC, is the U.S.-based subsidiary of GCA Corporation,
15   a Japanese global investment bank publicly traded on the Tokyo Stock Exchange. GCA provides
16   strategic merger and acquisition, capital markets, and private funds advisory services to growth
17   companies and market leaders. GCA Advisors, LLC is headquartered in San Francisco,
18   California and was previously known as GCA Savvian Corporation. GCA Advisors, LLC
19   employs over 80 employees in the United States and generated in excess of $60,000,000 in
20   revenue during 2016, representing nearly 40% of all worldwide revenues of GCA. GCA
21   Advisors, LLC is a Delaware LLC with its principal place of business in California. GCA
22   Advisors, LLC is wholly owned by GCA Savvian, Inc., a Delaware corporation with its principal
23   place of business in California. GCA Corporation is a Japanese corporation with its principal
24   place of business in Tokyo, Japan.
25           4.      Defendant Hofeditz is employed by GCA as a Managing Director in GCA’s
26   Private Funds Group. Hofeditz is a resident and citizen of California.
27           5.      Defendant Jameson is employed by GCA as a Managing Director in GCA’s
28   Private Funds Group. Jameson is a resident and citizen of Connecticut.

                                              2
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 3 of 44



 1          6.      Defendant Cruz is employed by GCA as a Managing Director in GCA’s Private
 2   Funds Group. Cruz is a resident and citizen of New York.
 3          7.      Defendant Veatch was employed by GCA as its Chief Compliance Officer, Chief
 4   Financial Officer and Managing Director from 2003 until July 2017. Veatch is a resident and
 5   citizen of California.
 6          8.      Plaintiff Shannon Zoller is a resident and citizen of Illinois. She was hired by
 7   GCA as a Managing Director along with Hofeditz to form its new Private Funds Group. During
 8   her tenure at GCA, Zoller was GCA’s first and only US female Managing Director.
 9                                     FACTUAL ALLEGATIONS
10          9.      Zoller began her career as a corporate attorney then successfully transitioned to
11   private equity finance after being recruited by one of her corporate contacts. By 2008, Zoller was
12   recruited as a Director by UBS’s Private Funds Group — one of the largest global private
13   placement agent groups in the world — and then promoted to Executive Director of the Private
14   Funds Group. Through her legal and private equity work, Zoller developed a stellar reputation
15   both for her depth of knowledge of the industry and for her business skill and perseverance in
16   matching investors with potential investment opportunities.
17          10.     In the first half of 2013, Zoller had been exploring a number of employment
18   opportunities in private equity when, at the recommendation of a friend and business associate,
19   she met with Hofeditz.
20          11.     Hofeditz had left his employment at Probitas Funds Group because he was
21   frustrated at what he told Zoller was his lack of control of the business and upside potential. In
22   his time at Probitas, Hofeditz had forged close friendships with two of his male colleagues:
23   Jonathan Jameson and Reidan Cruz. Messrs. Jameson and Cruz declined, however, to partner
24   with Hofeditz to start a private funds group because they were unwilling to take the financial and
25   career risks of building a new business. Instead, Jameson and Cruz preferred to remain employed
26   at established firms with guaranteed earnings. Jameson and Cruz were not willing to put in the
27   work or take the risk necessary to build a new business.
28          12.     With his friends Jameson and Cruz unwilling or unable to partner with him on a

                                              3
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 4 of 44



 1   new venture, Hofeditz pursued Zoller and asked her to partner with him to build the new
 2   business. After meetings and discussions with Hofeditz about the proposed joint venture, Zoller
 3   rejected a then pending lucrative job offer as a Managing Director and placement agent with an
 4   established firm, and agreed to join Hofeditz to start a private funds group together.
 5          13.       Hofeditz repeatedly promised Zoller that the two would be partners. The plan was
 6   for each to draw on their business networks and devote “sweat equity,” without any immediate
 7   financial reward, to build a pipeline of business “deals” to convince an established finance
 8   company to hire them and host their private funds business venture. They agreed Zoller would
 9   focus on business development, operations, and logistics and Hofeditz would primarily lead the
10   search for a platform to launch their venture.
11   GCA Hires Zoller and Hofeditz to Form Their Private Funds Group
12          14.       Zoller and Hofeditz then refined and shopped a business plan for a new group and
13   lined up deals. Consistent with their plan, Zoller sourced two of the three deals while Hofeditz
14   met with suitors, including GCA, to present Zoller and Hofeditz’s successful business
15   development and multi-year business plan. As a result of Zoller’s and Hofeditz’s efforts, GCA
16   agreed to host the joint venture. Consistent with their status as founding partners, GCA hired
17   both Zoller and Hofeditz as Managing Directors with what Hofeditz led Zoller to believe were
18   identical employment contracts, with the exception of specific reimbursements that Zoller agreed
19   would be paid to Hofeditz.
20          15.       Although GCA boasted then, and now, of its commitment to diversity, the truth is
21   that the Firm has no interest in supporting women. Zoller was hired as GCA’s first and only
22   female Managing Director, and remained the only female US Managing Director at the Firm
23   throughout her GCA tenure. GCA’s executive and management committees were and are
24   exclusively male. GCA is a male-dominated organization with a fraternity-like boys’ club culture
25   that has a standard operating procedure hostile to professional women. For example, Zoller’s first
26   meeting with GCA was held at an exclusive all-men’s club that required women to enter through
27   the back door.
28          16.       In recognition of the sweat equity Zoller had invested in the business prior to her

                                               4
                      COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 5 of 44



 1   hire, and her essential role as partner and co-founder of the venture, GCA promised Zoller in her
 2   employment contract (attached as Exhibit B): (a) an initial annual salary for 2014 and 2015 of
 3   $250,000, to be increased to $300,000 once certain revenue goals were met (which occurred by
 4   the end of 2015); (b) profit sharing in 2014 and 2015 based on a bonus pool consisting of 45% of
 5   group profits, shared equally among all Managing Directors; (c) an equal share with other
 6   Managing Directors of 40% of group profits in 2016 and thereafter; and (d) guaranteed payments
 7   for deals originated during her employment should GCA exit the business or terminate Ms. Zoller
 8   without cause.
 9          17.       Critically, and consistent with her pre-GCA role as co-founder of the Private
10   Funds Group, GCA agreed (in Section 4.C of the Employment Agreement) that if GCA closed
11   their business or if Zoller was terminated for any reason other than for cause, she would receive
12   “revenues collected by the Company from fund formation engagements commenced during your
13   employment that have not already been distributed to you . . .” In other words, if GCA
14   terminated Zoller for any reason other than for “cause,” she would continue receiving revenue
15   from the Private Funds Group after her termination. These payments guaranteed Zoller her per
16   capita share on an equal basis with Hofeditz and served as security for the partners’ sweat equity.
17   Plaintiff will refer to these contractually required payments as “Post-Termination Equity
18   Payments.”
19          18.       Looking forward to reaping the rewards of her joint venture with Hofeditz and
20   willing to continue to invest in the business, Zoller devoted enormous time and energy to
21   developing and securing a pipeline of substantial investment and placement opportunities that
22   would generate an ongoing income stream for GCA. By the end of 2014, the joint venture was
23   poised to bring Zoller and Hofeditz substantial returns on their investments.
24   Defendants Lie to Zoller and Freeze Her Out of the Business
25          19.       By late 2014, as a result of Hofeditz’s and Zoller’s hard work, the Private Funds
26   Group’s risk of loss was substantially eliminated, and Hofeditz sought to add his friend Jameson
27   as a third Managing Director of the Private Funds Group. Based on Hofeditz’s assurance that she
28   would not lose salary or equity, Zoller agreed to accept Jameson as a third Managing Director.

                                               5
                      COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 6 of 44



 1          20.     In mid-2015, Hofeditz, Jameson, and Zoller met in San Francisco. Hofeditz and
 2   Jameson informed Zoller that Cruz was ready to join the team. Hofeditz and Jameson told Zoller
 3   that the three existing Managing Directors would each be required to take a temporary pay cut of
 4   $50,000, but claimed that adding Cruz would allow the team to expand the business and, in the
 5   long term, increase earnings for the entire team. Zoller relied on these representations, and that
 6   all three were taking a $50,000 pay cut as an investment in the business, and reluctantly agreed to
 7   Cruz’s hiring and a reduction in her salary, viewing it as her continued investment into the
 8   business. These representations were false. Hofeditz and Jameson did not take a pay cut, and
 9   each was paid substantially more compensation than Zoller in 2015.
10          21.     Once GCA hired Cruz, the Probitas “boys band” was back together. With a
11   successful future in sight for the Private Funds Group, Defendants began a campaign to force
12   Zoller out of the business and take her share of the equity and earnings. Hofeditz was openly
13   hostile to Zoller and attempted to discredit her work and reputation. For example, Zoller learned
14   that during a secret trip by Hofeditz to Chicago, he drunkenly disclosed confidential information
15   to a prospective client and investor in a public bar. Hofeditz boasted that he had forced Zoller to
16   take a pay cut and that she was the only Managing Director not receiving a profit-sharing bonus.
17   Hofeditz described Zoller not in a professional business capacity or based on her achievements
18   but as a woman who looked “trashy” and “slutty” and wore too much makeup. Hofeditz even
19   complained to the prospective client and investor about the color of Zoller’s lipstick.
20          22.     Hofeditz openly, and increasingly, displayed his disrespect for other professional
21   women. Hofeditz would describe female industry professionals as sexual objects or demean them
22   as incompetent. He told Zoller one of her female colleagues was “hot” and looked “like a lot of
23   fun” and asked Zoller to have her meet his group at a club in Vegas during a conference.
24   Hofeditz complained that Zoller was wasting her time by networking with prestigious
25   professional women’s groups and successful women in business, even though her efforts
26   generated business and revenue. Relying on stereotypes rather than actual experience with
27   women business leaders, Hofeditz demeaned and belittled successful female professionals and
28   leaders, labelling them as incompetent and incapable of making decisions. Hofeditz regularly

                                             6
                    COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 7 of 44



 1   spoke about women in demeaning and prototypically sexist language, including by calling Zoller
 2   and other women “too nice” and demanding they “be more aggressive.”
 3          23.     With the band of Probitas men back together, they further undermined and
 4   marginalized Zoller. Among other things, they excluded Zoller from meetings, important
 5   information, and business and client opportunities generated from her own contacts and hard
 6   work. While Hofeditz advocated for Zoller to “be a team player” and introduce her network and
 7   clients to the male Managing Directors, Defendants concealed from Zoller the process to bring in
 8   a new client. Hofeditz similarly inserted himself into business Zoller developed and sought credit
 9   for her work in front of clients, or sought to give Jameson and Cruz credit for the work Zoller had
10   done. Hofeditz also marginalized Zoller’s role by insisting he, Jameson, or Cruz, but not Zoller,
11   cover meetings under the guise of cost savings. Zoller later learned that Hofeditz allowed
12   Jameson to travel a longer distance to cover a meeting Hofeditz had asked Zoller not to attend.
13          24.     Defendants undermined and failed to treat Zoller as an equal in other ways as well.
14   For example, in May 2016, Hofeditz, Jameson, and Cruz interviewed and then hired a mid-level
15   analyst for the Private Funds Group. Although she was Managing Director and co-founder of the
16   Private Funds Group, Zoller was excluded from the interview process and was only notified of
17   the hiring after the fact. Zoller had been involved in all hiring decisions for the Private Funds
18   Group before Cruz joined the team.
19   Hofeditz Terminates Zoller and Tries to Get Her to Sign Away Her Rights
20          25.     Nonetheless, Zoller continued to do her job effectively, making contacts and
21   sourcing deals that brought in substantial revenue to the Private Funds Group. Neither Hofeditz
22   nor anyone else at GCA raised concerns about her work performance or her contribution to the
23   Private Funds Group’s bottom line.
24          26.     With about a day’s notice, Hofeditz asked to meet with Zoller in his hotel lobby on
25   July 20, 2016, while in Chicago on business. During the brief meeting, Hofeditz abruptly fired
26   Zoller “for overhead reasons.” Hofeditz made no mention of any concerns with her work, nor
27   could he, as Zoller had performed well by any objective measure and received positive feedback.
28   Indeed, while it was GCA’s practice to formally notify employees of any performance issues or

                                              7
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 8 of 44



 1   deficiencies, with the involvement of Human Resources, and to provide employees an
 2   opportunity to address those issues prior to taking any action regarding their employment,
 3   Zoller’s termination was without notice and in disregard of her strong performance. Equally
 4   unprecedented was that Hofeditz terminated Zoller, a Managing Director and co-founder of the
 5   Private Funds Group, in this manner.
 6          27.     At the July 20, 2016 meeting, Hofeditz gave Zoller a severance agreement and
 7   expected her to immediately sign the agreement. Hofeditz was stunned when Zoller left the
 8   meeting, unsigned document in hand. The GCA severance agreement was plainly designed to
 9   deprive Zoller of her contractual and civil rights. It provided only two months’ pay at her then-
10   reduced base compensation and required a broad general release of all possible claims against
11   GCA, including not only claims for gender discrimination but also Zoller’s contractual right to
12   the Post-Termination Equity Payments. Clearly, Hofeditz did not write the severance agreement
13   himself but was aided by GCA’s legal and/or Human Resources departments, neither of which
14   gave Zoller the benefit of a discussion. In a flagrant breach of the Employment Agreement and
15   an obvious attempt to coerce a general release of valid legal claims, Defendants have refused to
16   pay Zoller the compensation she is due under the explicit terms of the Employment Agreement.
17   Defendants’ Extortion of Zoller
18          28.     After Zoller rejected Defendants’ attempt to pressure her to unwittingly release her
19   contractual rights and other legal claims, Defendants engaged in a vicious and unlawful campaign
20   to extort Zoller and force her to sign the release documents.
21          29.     At the time of Zoller’s termination, Defendant Daniel Veatch was the Chief
22   Compliance Officer, Chief Financial Officer, and a Managing Director of GCA. In this role,
23   Veatch had fiduciary duties and was tasked with ensuring adherence to governing laws and
24   regulations, including the rules of the Financial Industry Regulatory Authority (“FINRA”), the
25   industry’s self-regulating body. GCA is and was at all relevant times a member of FINRA.
26          30.     When an employee registered with FINRA stops working for a FINRA employer,
27   the employer is required to file with FINRA a form known as a “U5.” Among other things, that
28   form requires the employer to state the “reason for termination” and to provide a brief explanation

                                             8
                    COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
        Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 9 of 44



 1   of certain employee departures. The U5 is available to all employers who are members of FINRA
 2   — essentially the entire financial industry in the United States. Thus, as Defendants and Zoller
 3   were aware, the content of her U5 would have a dramatic impact on her future job prospects. As
 4   Defendants knew, when a U5 indicates that an employee was terminated, particularly for job
 5   performance, it can and often does end the employee’s career in the financial industry. Firms are
 6   often reluctant to hire employees who are deemed to be poor performers and/or who are
 7   terminated by their employers. On July 22, 2016, Veatch (who prior to this time had been on
 8   friendly terms with Zoller) sent Zoller a text message, expressing that he was “very sorry to hear
 9   the news” that she had been terminated. This began a text exchange and series of voicemails that
10   extended well into August.
11          31.      Although the tone of Veatch’s first few text messages was empathetic and
12   consistent with their friendship, Veatch’s messages took a darker turn within days.
13          32.      By July 28, 2016, Defendants and Veatch had launched a campaign to threaten and
14   intimidate Zoller into signing the General Release.
15          33.      On July 28, 2016, Veatch wrote: “As your friend, I recommend signing your
16   Severance Agreement. If you sign it then I will log your U5 as a voluntary resignation.” Veatch
17   explained: “a Voluntary Resignation is a perfectly clean U5.” Veatch further shared his view of
18   the negative and dire consequences of not following his advice: “Anything other than a
19   Voluntary Resignation is a black mark on your record that never goes away.”
20          34.      Veatch concluded the day’s discussion on the topic by making crystal clear
21   Defendants’ proposed quid pro quo: a clean, though inaccurate, U5 in exchange for a general
22   release of all claims: “[I]f you sign your Severance Agreement, I’ll file it as a Voluntary
23   Resignation.”
24          35.      On August 2, 2016, Veatch continued the U5 discussion, asking Zoller, “Have
25   you/will you sign your Severance Agreement?” Plaintiff responded that her energies were
26   focused on finding employment.
27          36.      On August 10, 2016, Veatch texted, “I need to file your U5, but I need to
28   understand what you’re doing.”

                                              9
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 10 of 44



 1          37.     Veatch asked again on August 13, 2016, and Zoller replied that she was not yet
 2   signing the Severance Agreement but wanted to get her U5 for job search purposes. Veatch
 3   admitted that “[t]he two are tied together. I would love to file a clean U5, but I cannot if that
 4   agreement is not signed.”
 5          38.     On August 17, 2016, Veatch resumed his threats: “1. If you sign your Severance
 6   Agreement, I’ll push it through (even though it’s expired) and file your U5 as a voluntary
 7   resignation. 2. If you don’t sign that agreement then I’ll need to file your U5 a[s] Discharged. I
 8   don’t think you want this on your permanent record.”
 9          39.     On August 18, 2016, Zoller replied, “I think you should write down what I was
10   told and check the box ‘other.’”
11          40.     Veatch denied her request on August 19, 2016, stating “that’s not an option and I
12   need to file your U5 today. It will be either ‘Voluntary’ (if you sign the agreement) or
13   ‘Discharged.’ If I don’t hear from you by noon, it will be the latter.”
14          41.     Veatch was lying when he wrote that it was “not an option” to file a U5 listing the
15   “reason for termination” as “other” and writing down that Plaintiff was terminated for
16   “overhead.”
17          42.     Zoller replied: “I’m not signing the agreement. What you’re threatening to do is
18   not what I was told by [Hofeditz] and is false. And in doing so, as you’ve said, will further harm
19   my ‘permanent record.’ I trust you will do what is right.” Zoller also made it clear that even
20   Hofeditz’s stated reason of overhead was not the true reason and advised that she would explain
21   to Veatch at a later date the reason she was terminated.
22          43.     Defendants filed Plaintiff’s U5 later that day with the termination status of
23   “discharged” and with the false explanation that Zoller “[d]id not meet the expectations of the
24   role.” Defendants understood that, based on the common understanding in the financial industry,
25   other firms would understand the false statement that Zoller “[d]id not meet the expectations of
26   the role” as meaning that Zoller did not meet her financial goals or bring in sufficient revenue or,
27   worse, had engaged in wrongdoing. Defendants knew that the statement that Zoller “did not meet
28   the expectations of the role” was false. Defendants knew their threat to ruin Zoller’s career if she

                                             10
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 11 of 44



 1   did not sign the release, which Defendants then carried out, was not only unlawful but also
 2   violated FINRA and SEC regulations.
 3   Plaintiff Suffered Substantial Harm Due to Defendants’ Unlawful Conduct
 4           44.     In the wake of Zoller’s termination, GCA, Hofeditz, Jameson, and Cruz have
 5   continued to profit from the business that Zoller sourced for the firm through her contacts, skills,
 6   and sacrifice, and the resulting track record of GCA’s Private Funds Group, which they continue
 7   to market to win new business.
 8           45.     In addition to paying themselves higher base salaries than Zoller’s (fraudulently
 9   reduced) salary, Hofeditz, Jameson, and Cruz have also paid themselves lavish bonuses after her
10   departure, which were inflated because they did not have to share profits with the woman who
11   took the risk and put in the effort to build their business from scratch. In addition, GCA,
12   Hofeditz, Jameson, and Cruz have pocketed the Post-Termination Equity Payments that they
13   indisputably owe Zoller under her Employment Agreement.
14           46.     While Defendants have continued to profit from Zoller’s investment and work,
15   including the business and goodwill she developed for GCA, Zoller’s career has been irreparably
16   damaged. As a result of her unlawful termination and Defendants’ false and defamatory U5,
17   Zoller has been unable to obtain comparable employment since GCA terminated her. In addition,
18   she has not received the Post-Termination Equity Payments she is contractually owed. Further,
19   the Private Funds Group’s revenues continue to increase, in many cases based on deals that she
20   sourced and relationships she developed, but Zoller has been denied the benefits of the venture
21   she and Hofeditz built.
22           47.     As a result of Defendants’ unlawful conduct, Zoller has lost substantial income,
23   suffered emotional distress, and her career and reputation have been irreparably harmed, among
24   other losses.
25           48.     Defendants’ unlawful conduct was intentional and in blatant disregard of Zoller’s
26   legal and civil rights and warrants imposition of liquidated and punitive damages.
27           49.     Before Zoller filed suit, the parties entered into a standstill agreement tolling the
28   relevant statutes of limitations. As a result, Plaintiff’s claims are timely filed.

                                             11
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 12 of 44



 1                                                 COUNT I
 2                                     FEDERAL EQUAL PAY ACT
 3                                              (Against GCA)
 4          50.      Plaintiff realleges each and every paragraph above and incorporates them by
 5   reference as though fully stated herein.
 6          51.      The Equal Pay Act of the Fair Labor Standards Act, 29 U.S.C. §§ 206 and 207,
 7   makes it unlawful for an employer on the basis of sex to pay lower wages or fringe benefits to
 8   employees of one sex than it does to similarly situated employees of the other sex.
 9          52.      As described above, Plaintiff was paid lower wages than male employees in
10   substantially equal jobs and in the same job as Managing Director, even though Plaintiff
11   performed the same or similar duties requiring the same skill, effort, and responsibility as male
12   employees.
13          53.      The differential in pay between sexes was not pursuant to seniority, merit,
14   quantity, or quality of production, but was due to sex.
15          54.      Defendants intentionally paid Plaintiff less than they paid male employees who
16   were performing substantially equal work.
17          55.      By their conduct as alleged herein, Defendants discriminated against Plaintiff
18   based on her sex with respect to her wages in violation of the Equal Pay Act, 29 U.S.C.
19   § 206(d)(1).
20          56.      As a result of Defendants’ violation of the Equal Pay Act, Defendants should be
21   ordered to provide Plaintiff all available legal and equitable relief, including paying Plaintiff the
22   difference in wages between Plaintiff and her male colleagues, as well as an additional, equal
23   amount in liquidated damages. 29 U.S.C. § 216(b).
24                                                COUNT II
25                  CALIFORNIA FAIR PAY ACT – LABOR CODE SECTION 1197.5
26                                              (Against GCA)
27          57.      Plaintiff realleges each and every paragraph above and incorporates them by
28   reference as though fully stated herein.

                                              12
                      COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 13 of 44



 1          58.     Under the California Fair Pay Act no employer may pay any employee at wage
 2   rates less than the rates paid to employees of the opposite sex for substantially similar work, when
 3   viewed as a composite of skill, effort, and responsibility, and which are performed under similar
 4   working conditions. California Labor Code § 1197.5.
 5          59.     As described above, Plaintiff was paid at a lower wage rate than male Managing
 6   Directors for the same or similar work. The differential in pay between sexes was not pursuant to
 7   seniority, merit, quantity, or quality of production, but was due to sex.
 8          60.     As a result of Defendants’ violation of the California Equal Pay Act and Fair Pay
 9   Act, Defendants should be ordered to provide Plaintiff all available legal and equitable relief,
10   including paying Plaintiff the difference in wages between Plaintiff and her male colleagues, as
11   well as an additional, equal amount in liquidated damages. California Labor Code § 1197.5(c).
12   Attorneys’ fees should also be awarded pursuant to California Labor Code § 1197.5(h).
13                                               COUNT III
14                                  SEX DISCRIMINATION – FEHA
15                                              (Against GCA)
16          61.     Plaintiff realleges each and every paragraph above and incorporates them by
17   reference as though fully stated herein.
18          62.     California Government Code Section 12940(a) makes it an unlawful employment
19   practice for an employer to discriminate against a person “in compensation or in terms,
20   conditions, or privileges of employment” . . . “because of sex.”
21          63.     As set forth above, GCA paid Plaintiff lower wages than male employees due to
22   her sex, terminated her employment, refused to pay her Post-Termination Equity Payments
23   because they demanded a General Release of discrimination claims, submitted a False Form U5
24   and otherwise discriminated against her in the terms and conditions of her employment due to her
25   sex. In doing so, GCA engaged in unlawful discrimination in violation of Government Code
26   Section 12940(a).
27          64.     As a direct, foreseeable and proximate result of Defendant’s conduct, Plaintiff has
28   incurred and will continue to incur damages in an amount to be proven at trial.

                                             13
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 14 of 44



 1          65.     The actions alleged herein were done with malice, fraud, and oppression, and in
 2   reckless disregard of Plaintiff’s rights. Plaintiff is thus entitled to recover punitive damages from
 3   Defendants.
 4                                               COUNT IV
 5                                      BREACH OF CONTRACT
 6                                              (Against GCA)
 7          66.     Plaintiff realleges each and every paragraph above and incorporates them by
 8   reference as though fully stated herein.
 9          67.     Plaintiff and GCA entered into the Employment Agreement.
10          68.     Plaintiff fully performed under the Employment Agreement.
11          69.     Paragraph 4.C of the Employment Agreement requires that if GCA terminates
12   Plaintiff “other than for Cause,” that GCA pay her the Post-Termination Equity Payments based
13   on a formula set forth in the Employment Agreement.
14          70.     GCA terminated Plaintiff “other than for Cause.”
15          71.     All conditions precedent to the payment of the Post-Termination Equity Payments
16   have been satisfied.
17          72.     GCA has breached the Employment Agreement by refusing to pay Plaintiff any of
18   the Post-Termination Equity Payments she is owed.
19          73.     By engaging in the conduct described above, GCA breached the Employment
20   Agreement, causing Plaintiff substantial harm.
21                                                COUNT V
22                FAILURE TO PAY WAGES – LABOR CODE SECTION 200, et seq.
23                                              (Against GCA)
24          74.     Plaintiff realleges each and every paragraph above and incorporates them by
25   reference as though fully stated herein.
26          75.     California Labor Code § 200 defines wages to “include[] all amounts for labor
27   performed by employees of every description, whether the amount is fixed or ascertained by the
28   standard of time, task, piece, commission basis, or other method of calculation.”

                                             14
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 15 of 44



 1          76.     Paragraph 4.C of the Employment Agreement requires that if GCA terminates
 2   Plaintiff “other than for Cause”, that GCA pay her the Post-Termination Equity Payments based
 3   on a formula set forth in the Employment Agreement. Those Post-Termination Equity Payments
 4   are wages.
 5          77.     Despite the Employment Agreement, Defendants have failed to pay Plaintiff any
 6   of the Post-Termination Equity Payments she is owed.
 7          78.     As a result of Defendants’ failure to pay Plaintiff her owed wages, Plaintiff has
 8   suffered and will suffer damages in an amount to be proven at trial, including compensatory and
 9   punitive damages, and seeks damages in the form of unpaid wages and civil penalties including
10   interest pursuant to California Labor Code § 218.6, as well as attorneys’ fees and costs pursuant
11   to California Labor Code § 218.5.
12                                                COUNT VI
13                  WAITING TIME PENALTIES – LABOR CODE SECTION 203
14                                       (Against GCA and Veatch)
15          79.     Plaintiff realleges each and every paragraph above and incorporates them by
16   reference as though fully stated herein.
17          80.     California Labor Code § 201 provides that an employer is required to provide an
18   employee who is terminated all accrued wages and compensation at the time of termination.
19   Under California Labor Code § 203, if an employer willfully fails to pay such wages, for every
20   day that final wages or any part of the final wages remain unpaid, the employer is liable for a
21   penalty equivalent to the employee’s daily wage, for a maximum of 30 days.
22          81.     Plaintiff was and is owed Post-Termination Equity Payments that Defendants are
23   contractually required to pay. Defendants have willfully refused to pay the Post-Termination
24   Equity Payments despite having no legitimate grounds for their refusal.
25          82.     As a direct and proximate result of Defendants’ willful conduct in failing to pay
26   Plaintiff all wages owed, Plaintiff is entitled to recover “waiting time” penalties of up to thirty
27   (30) days’ wages pursuant to California Labor Code § 203, in an amount to be established at trial,
28   together, with interest thereon, and attorneys’ fees and costs.

                                             15
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 16 of 44



 1           83.       Veatch is also liable for violations of California Labor Code § 203 because he
 2   qualifies as an “other person acting on behalf of an employer” pursuant to California Labor Code
 3   § 558.1 as he was an officer, director, and managing agent of GCA.
 4                                                COUNT VII
 5     BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 6                                          (Against All Defendants)
 7           84.       Plaintiff realleges each and every paragraph above and incorporates them by
 8   reference as though fully stated herein.
 9           85.       Every contract, including the Employment Agreement, contains an implied
10   covenant of good faith and fair dealing, imposing a duty of good faith on both parties such that
11   neither party will damage the right of the other to receive the mutual benefits of the agreement.
12           86.       Moreover, Plaintiff and Defendants Hofeditz and GCA entered into a partnership
13   or joint venture, in that they intended to share in the profits, losses and the management and
14   control of Private Funds Group. Members of a partnership or joint venture are required to carry
15   out the enterprise with the highest good faith toward each other.
16           87.       Plaintiff acted in accordance with her contracts, agreements, and duties at all
17   relevant times.
18           88.       Through the conduct described herein, including among other things: lying to
19   Plaintiff about the necessity of bringing on four Managing Directors; lying to Plaintiff to induce
20   her to take a unilateral pay cut; freezing Plaintiff out of key decisions relating to the management
21   of the business; terminating Plaintiff based on a ridiculous pretext; appropriating for themselves
22   the relationships and opportunities Plaintiff had brought into the partnership; appropriating for
23   themselves the revenue, bonuses, profit sharing, and Post-Termination Equity Payments that
24   Plaintiff was entitled to; attempting to extort Plaintiff to give up her rights; and defaming her
25   name in the marketplace to destroy her career, Defendants violated their duty of good faith and
26   fair dealing.
27           89.       By engaging in the conduct described above and otherwise failing to perform their
28   agreed-upon obligations, Defendants breached their duty of good faith and fair dealing, causing

                                               16
                       COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 17 of 44



 1   Plaintiff substantial harm.
 2          90.        The actions alleged herein were done with malice, fraud, and oppression, and in
 3   reckless disregard of Plaintiff’s rights. Plaintiff is thus entitled to recover punitive damages from
 4   Defendants.
 5                                                COUNT VIII
 6            COMMON COUNTS—QUANTUM MERUIT / UNJUST ENRICHMENT
 7                                          (Against All Defendants)
 8          91.        Plaintiff realleges each and every paragraph above and incorporates them by
 9   reference as though fully stated herein.
10          92.        Throughout her tenure at GCA, Plaintiff performed in good faith. She leveraged
11   her effort, skills, and contacts to put together a strong pipeline of business and build a track record
12   for future revenue and success.
13          93.        Plaintiff gave her full effort and provided benefits to Defendants, based on the
14   reasonable expectation that she would be fully compensated for her services to Defendants, as an
15   original partner and founder of the venture who took the necessary risks and was entitled to share
16   in the rewards.
17          94.        Defendants accepted Plaintiff’s services, and derived great benefit from these
18   services. Defendants have and continue to benefit from Plaintiff’s efforts, and, in particular,
19   continue to receive revenue from contacts and deals she brought into the Firm and the business
20   she was instrumental in building.
21          95.        Defendants have unjustly retained the benefits and full value of Plaintiff’s efforts.
22   In the circumstances described above, Defendants should be ordered to disgorge to Plaintiff the
23   benefits they have unjustly retained.
24                                                  COUNT IX
25                 PROMISSORY ESTOPPEL AND DETRIMENTAL RELIANCE
26                                          (Against All Defendants)
27          96.        Plaintiff realleges each and every paragraph above and incorporates them by
28   reference as though fully stated herein.

                                               17
                       COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 18 of 44



 1           97.    As described above, Defendants clearly promised Plaintiff that she would be a
 2   partner at Private Funds Group and share in the profit and growth of Private Funds Group.
 3           98.    Defendants reasonably should have expected to induce action of a definite and
 4   substantial character on the part of Plaintiff in reliance on such promises and agreements.
 5           99.    Plaintiff reasonably and foreseeably relied on the promises of Defendants. She
 6   expended her full effort and leveraged her skills and contacts to put together a strong pipeline of
 7   potential deals and to bring revenue into the firm. She turned down a pending lucrative job offer
 8   as a Managing Director with an established firm. She did so in reasonable reliance on promises
 9   that she was a full partner in the venture and would be entitled to share fully in the profits
10   generated by Private Funds Group.
11           100.   As a result of Defendants’ conduct described above, Plaintiff suffered substantial
12   harm.
13                                                COUNT X
14   INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
15                                        (Against All Defendants)
16           101.   Plaintiff realleges each and every paragraph above and incorporates them by
17   reference as though fully stated herein.
18           102.   Defendants knew that, after they terminated Plaintiff’s employment, that she was
19   unlikely to obtain lucrative employment from another employer in the financial industry.
20           103.   Defendants intentionally defamed Plaintiff by issuing a U5 stating, falsely, that she
21   was “terminated” because she “did not meet the expectations of the role.” Defendants issued that
22   U5 to disrupt the potential relationship between Plaintiff and potential future employers in the
23   financial industry.
24           104.   Defendants successfully interfered in the potential relationship, in that Plaintiff has
25   had difficulty finding comparable work in the financial industry as a result of the false and
26   defamatory U5.
27           105.   Plaintiff has suffered economic harm as a result of having difficulty finding
28   comparable work in the financial industry.

                                             18
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 19 of 44



 1          106.    Punitive damages are warranted because Defendant’s actions were willful,
 2   reprehensible, fraudulent, and in blatant violation of law or public policy.
 3                                               COUNT XI
 4                                         CIVIL EXTORTION
 5                                 (Against Veatch, Hofeditz, and GCA)
 6          107.    Plaintiff realleges each and every paragraph above and incorporates them by
 7   reference as though fully stated herein.
 8          108.    Defendants attempted to obtain property or other consideration — specifically, a
 9   release of Plaintiff’s legal claims and forfeiture of compensation Defendants owed Plaintiff —
10   through a wrongful use of force or fear.
11          109.    Specifically, Defendants threatened to knowingly make misrepresentations to
12   FINRA, in violation of FINRA and SEC regulations, and issue a false U5 if Plaintiff refused to
13   release her legal claims and her contractual right to Post-Termination Equity Payments.
14          110.    Defendants followed through on their extortionate threat to file a false U5 in
15   violation of FINRA and SEC regulations. As a result, Plaintiff has suffered substantial harm.
16          111.    Punitive damages are warranted because Defendant’s actions were willful,
17   reprehensible, fraudulent, and in blatant violation of law or public policy.
18                                              COUNT XII
19                                                 LIBEL
20                                 (Against GCA, Veatch, and Hofeditz)
21          112.    Plaintiff realleges each and every paragraph above and incorporates them by
22   reference as though fully stated herein.
23          113.    Defendant GCA is a member of FINRA. Members of FINRA are subject to
24   oversight and self-regulatory requirements including the requirement of disclosing information on
25   Form U5.
26          114.    During the meeting between Plaintiff and Hofeditz on July 20, 2016, Hofeditz
27   informed her that she was being terminated due to “overhead reasons” and handed her a
28   severance agreement.

                                             19
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 20 of 44



 1          115.      Once Plaintiff refused to sign the agreement, Defendants threatened to ruin
 2   Plaintiff’s reputation by submitting a false U5.
 3          116.      Defendants intentionally and falsely reported Plaintiff’s U5 to read that
 4   Complainant was terminated because she “[d]id not meet the expectations of the role.”
 5   Defendants knew that such allegations were false at the time they made them.
 6             117.   The materially false allegation included in Plaintiff’s Form U5 was made by
 7   Defendants knowing that it would be repeatedly published and conveyed to each and every
 8   prospective employer of Plaintiff within the financial industry and that it would interfere with or
 9   preclude her future gainful employment in the financial industry.
10             118.   Defendants’ false and malicious allegation against Plaintiff, made with knowledge
11   that such false allegations would be repeatedly published to prospective employers of Plaintiff,
12   was not subject to any privilege.
13             119.   By reason of the foregoing, Plaintiff has suffered substantial harm.
14             120.   Punitive damages are warranted because Defendants’ actions were willful,
15   reprehensible, fraudulent, and in blatant violation of law or public policy.
16                                               COUNT XIII
17   UNFAIR COMPETITION LAW – BUSINESS AND PROFESSIONS CODE § 17200, et seq.
18                                              (Against GCA)
19          121.      Plaintiff realleges each and every paragraph above and incorporates them by
20   reference as though fully stated herein.
21          122.      GCA is a “person” as defined under California Business & Professions Code
22   § 7021.
23          123.      GCA’s willful failure to pay Plaintiff the Post-Termination Equity Payments due
24   to her under the Employment Agreement constitutes unlawful and/or unfair and/or fraudulent
25   activity prohibited by California Business & Professions Code § 17200.
26          124.      Likewise, GCA’s willful failure to pay Plaintiff the same as similarly-situated
27   male employees constitutes unlawful and/or unfair and/or fraudulent activity prohibited by
28   California Business & Professions Code § 17200.

                                              20
                      COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 21 of 44



 1          125.    Likewise, GCA’s conduct as alleged herein (including acts of extortion,
 2   discrimination, and non-payment of wages) constitutes unlawful, unfair and fraudulent conduct
 3   within the meaning of the UCL.
 4          126.    Accordingly, Plaintiff is entitled to restitution with interest and other equitable
 5   relief, as well as attorneys’ fees and costs pursuant to California Code of Civil Procedure
 6   § 1021.5 and California Labor Code § 218.5.
 7                                              COUNT XIV
 8                                                 FRAUD
 9                                  (Against GCA, Hofeditz, Jameson)
10          127.    Plaintiff realleges each and every paragraph above and incorporates them by
11   reference as though fully stated herein.
12          128.    Defendants Hofeditz and Jameson — on behalf of GCA — knowingly and falsely
13   represented to Zoller that, to facilitate Cruz’s hire, the three existing Managing Directors would
14   each be required to take a temporary pay cut of $50,000. In reality, and as Defendants knew, the
15   male Managing Directors had not and would not take a pay cut. Defendants made this false
16   representation to induce Zoller to take a pay cut, allowing the male Managing Directors to retain
17   more money at Zoller’s expense.
18          129.    Zoller reasonably relied on Defendants’ false representations in acquiescing to a
19   pay cut under false pretenses and suffered substantial harm as a result.
20          130.    Punitive damages are warranted because Defendant’s actions were willful,
21   reprehensible, fraudulent, and in blatant violation of law or public policy.
22                                               COUNT XV
23                 CONSPIRACY TO VIOLATE CIVIL RIGHTS, 42 U.S.C. § 1985(3)
24                           (Against Hofeditz, Jameson, Cruz, and Veatch)
25          131.    Plaintiff realleges each and every paragraph above and incorporates them by
26   reference as though fully stated herein.
27          132.    Defendants Hofeditz, Jameson, Cruz, and Veatch entered into a conspiracy to
28   deprive Plaintiff of her right to equal protection under the laws, including the Equal Pay Act.

                                             21
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 22 of 44



 1          133.    In entering into this conspiracy, Defendants Hofeditz, Jameson, Cruz, and Veatch
 2   were motivated by discriminatory animus against women. They targeted Plaintiff for
 3   mistreatment because of her sex.
 4          134.    Defendants committed numerous acts in furtherance of this conspiracy, including:
 5   lying to Plaintiff about the necessity of bringing on four Managing Directors; lying to Plaintiff to
 6   induce her to take a unilateral pay cut; freezing Plaintiff out of key decisions relating to the
 7   management of the business; terminating Plaintiff based on a ridiculous pretext; appropriating for
 8   themselves the relationships and opportunities Plaintiff had brought into the partnership;
 9   appropriating for themselves the revenue, bonuses, profit sharing, and Post-Termination Equity
10   Payments that Plaintiff was entitled to; attempting to extort Plaintiff to give up her contractual
11   and civil rights; and defaming her name in the marketplace to destroy her career.
12          135.    By reason of the foregoing, Plaintiff has suffered substantial harm.
13          136.    Punitive damages are warranted because Defendants’ actions were willful,
14   reprehensible, fraudulent, and in blatant violation of law or public policy.
15                                               COUNT XVI
16            FAILURE TO PREVENT CONSPIRACY TO VIOLATE CIVIL RIGHTS,
17                                              42 U.S.C. § 1986
18                                              (Against GCA)
19          137.    Plaintiff realleges each and every paragraph above and incorporates them by
20   reference as though fully stated herein.
21          138.    Defendant was aware of the conspiracy described in Count XV.
22          139.    Defendant had the power to prevent or aid in preventing of the wrongs perpetrated
23   by the conspiracy, including by ensuring that Plaintiff did not receive less compensation than
24   male Managing Directors, by preventing the unjustified termination of Plaintiff (GCA’s first and
25   only female Managing Director at the time), by preventing the attempt to extort an unlawful
26   release from Plaintiff, by refusing to issue to FINRA a false and defamatory U5, and by paying
27   Plaintiff the contractual Post-Termination Equity Payments she indisputably was due.
28          140.    However, Defendant neglected or refused to prevent the wrongs perpetrated by the

                                             22
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 23 of 44



 1   conspiracy. Instead, through its human resources and legal departments, it aided the conspirators,
 2   including, for example, by assisting in Zoller’s termination and preparing a severance agreement
 3   designed to deprive Zoller of her contractual and civil rights.
 4          141.    By reason of the foregoing, Plaintiff has suffered substantial harm.
 5          142.    Punitive damages are warranted because Defendant’s actions were willful,
 6   reprehensible, fraudulent, and in blatant violation of law or public policy.
 7

 8                                           PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff respectfully requests that this Court find against Defendants and
10   for Plaintiff in a judgment as follows:
11          1. Declare that Defendants’ acts, conduct, policies and practices are unlawful;
12          2. Enjoin Defendants from further discrimination and unlawful conduct and reinstate
13              Plaintiff to her position;
14          3. Expunge Plaintiff’s false and defamatory U5;
15          4. Award Plaintiff lost wages, compensation and benefits in an amount to be proven at
16              trial and that make Plaintiff whole;
17          5. Award Plaintiff compensatory damages, liquidated damages, and exemplary damages;
18          6. Award Plaintiff damages for non-monetary harm she has suffered, including but not
19              limited to emotional distress;
20          7. Award Plaintiff punitive damages;
21          8. Award Plaintiff prejudgment interest, costs, and disbursements, as provided by law;
22          9. Award Plaintiff reasonable attorney’s fees and costs of litigation; and
23          10. Award Plaintiff all other legal and equitable relief the Court deems just and proper.
24

25

26

27

28

                                             23
                     COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
       Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 24 of 44



 1                                  DEMAND FOR A JURY TRIAL
 2          Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules of
 3   Civil Procedure.
 4

 5                                               Respectfully submitted,

 6                                               STOWELL & FRIEDMAN, LTD.

 7                                               By: /s/ Linda D. Friedman
                                                    Linda D. Friedman
 8
                                                    STOWELL & FRIEDMAN LTD.
 9                                                  303 W. Madison St., Suite 2600
                                                    Chicago, Illinois 60606
10                                                  Phone: (312) 431-0888
                                                    Lfriedman@sfltd.com
11

12                                               RUKIN HYLAND & RIGGIN LLP
13                                               By: /s/ Peter Rukin
                                                    Peter Rukin
14                                                  RUKIN HYLAND & RIGGIN LLP
                                                    1939 Harrison Street, Suite 290
15                                                  Oakland, CA 94612
                                                    Tel: (415) 421-1800
16                                                  prukin@rukinhyland.com
17                                                   Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                                            24
                    COMPLAINT AND DEMAND FOR JURY TRIAL – Case No. 3:19-cv-4804
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 25 of 44




          EXHIBIT A
         Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 26 of 44
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


August 13, 2019

Dylan Cowart
1939 HARRISON ST STE 290
Oakland, California 94612-4713

RE:    Notice to Complainant’s Attorney
       DFEH Matter Number: 201908-07199813
       Right to Sue: Zoller / GCA Corporation et al.

Dear Dylan Cowart:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
         Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 27 of 44
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


August 13, 2019

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 201908-07199813
       Right to Sue: Zoller / GCA Corporation et al.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and is being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
         Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 28 of 44
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


August 13, 2019

Shannon Zoller
   REDACTED


RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 201908-07199813
      Right to Sue: Zoller / GCA Corporation et al.

Dear Shannon Zoller,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective August
13, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 29 of 44




 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Shannon Zoller                                            DFEH No. 201908-07199813
 6                               Complainant,
 7 vs.
 8    GCA Corporation
      ,
 9
      GCA Advisors, LLC
10    One Maritime Plaza
11    San Francisco, California 94111

12    Daniel Vaetch
      ,
13
      Reidan Cruz
14
      ,
15
      Jonathan Jameson
16    ,
17    Robert Hofeditz
18    ,

19                       Respondents

20
     1. Respondent GCA Corporation is an employer subject to suit under the
21
     California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
22
     2. Complainant Shannon Zoller, resides in the City of Chicago State of Illinois.
23
   3. Complainant alleges that on or about August 13, 2019, respondent took the
24 following adverse actions:
25
26
27                                                -1-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 30 of 44




 1 Complainant was discriminated against because of complainant's sex/gender,
   sexual harassment- hostile environment and as a result of the discrimination was
 2 terminated, denied equal pay, denied any employment benefit or privilege, denied
   work opportunities or assignments.
 3
 4 Additional Complaint Details: Defendant GCA Advisors, LLC, is the U.S.-based
   subsidiary of GCA Corporation, a Japanese global investment bank publicly traded
 5 on the Tokyo Stock Exchange (collectively "GCA" or the "Firm"). GCA provides
   strategic merger and acquisition, capital markets, and private funds advisory
 6 services to growth companies and market leaders. GCA Advisors, LLC is
 7 headquartered in San Francisco, California and was previously known as GCA
   Savvian Corporation. GCA Advisors, LLC employs over 80 employees in the United
 8 States and generated in excess of $60,000,000 in revenue during 2016,
   representing nearly 40% of all worldwide revenues of GCA. GCA Advisors, LLC is a
 9 Delaware LLC with its principal place of business in California. GCA Advisors, LLC is
   wholly owned by GCA Savvian, Inc., a Delaware corporation with its principal place
10 of business in California. GCA Corporation is a Japanese corporation with its
11 principal place of business in Tokyo, Japan.
12 Zoller began her career as a corporate attorney then successfully transitioned to
   private equity finance after being recruited by one of her corporate contacts. By
13 2008, Zoller was recruited as a Director by UBS’s Private Funds Group — one of the
   largest global private placement agent groups in the world — and then promoted to
14
   Executive Director of the Private Funds Group. Through her legal and private equity
15 work, Zoller developed a stellar reputation both for her depth of knowledge of the
   industry and for her business skill and perseverance in matching investors with
16 potential investment opportunities.
17 In the first half of 2013, Zoller had been exploring a number of employment
18 opportunities in private equity when, at the recommendation of a friend and business
   associate, she met with Hofeditz.
19
   Hofeditz had left his employment at Probitas Funds Group because he was
20 frustrated at what he told Zoller was his lack of control of the business and upside
   potential. In his time at Probitas, Hofeditz had forged close friendships with two of
21 his male colleagues: Jonathan Jameson and Reidan Cruz. Messrs. Jameson and
22 Cruz declined, however, to partner with Hofeditz to start a private funds group
   because they were unwilling to take the financial and career risks of building a new
23 business.    Instead, Jameson and Cruz preferred to remain employed at established
   firms with guaranteed earnings. Jameson and Cruz were not willing to put in the
24 work or take the risk necessary to build a new business.
25
26
27                                                -2-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 31 of 44




 1 With his friends Jameson and Cruz unwilling or unable to partner with him on a new
   venture, Hofeditz pursued Zoller and asked her to partner with him to build the new
 2 business. After meetings and discussions with Hofeditz about the proposed joint
   venture, Zoller rejected a then pending lucrative job offer as a Managing Director
 3
   and placement agent with an established firm, and agreed to join Hofeditz to start a
 4 private funds group together.
 5 Hofeditz repeatedly promised Zoller that the two would be partners. The plan was
   for each to draw on their business networks and devote “sweat equity,” without any
 6 immediate financial reward, to build a pipeline of business “deals” to convince an
 7 established finance company to hire them and host their private funds business
   venture. They agreed Zoller would focus on business development, operations, and
 8 logistics and Hofeditz would primarily lead the search for a platform to launch their
   venture.
 9
   Zoller and Hofeditz then refined and shopped a business plan for a new group and
10 lined up deals. Consistent with their plan, Zoller sourced two of the three deals while
11 Hofeditz met with suitors, including GCA, to present Zoller and Hofeditz’s successful
   business development and multi-year business plan. As a result of Zoller’s and
12 Hofeditz’s efforts, GCA agreed to host the joint venture. Consistent with their status
   as founding partners, GCA hired both Zoller and Hofeditz as Managing Directors
13 with what Hofeditz led Zoller to believe were identical employment contracts, with
   the exception of specific reimbursements that Zoller agreed would be paid to
14
   Hofeditz.
15
   Although GCA boasted then, and now, of its commitment to diversity, the truth is that
16 the Firm has no interest in supporting women. Zoller was hired as GCA’s first and
   only female Managing Director, and remained the only female US Managing Director
17 at the Firm throughout her GCA tenure. GCA’s executive and management
18 committees were and are exclusively male. GCA is a male-dominated organization
   with a fraternity-like boys’ club culture that has a standard operating procedure
19 hostile to professional women. For example, Zoller’s first meeting with GCA was
   held at an exclusive all-men’s club that required women to enter through the back
20 door.
21 In recognition of the sweat equity Zoller had invested in the business prior to her
22 hire, and her essential role as partner and co-founder of the venture, GCA promised
   Zoller in her employment contract: (a) an initial annual salary for 2014 and 2015 of
23 $250,000, to be increased to $300,000 once certain revenue goals were met (which
   occurred by the end of 2015); (b) profit sharing in 2014 and 2015 based on a bonus
24 pool consisting of 45% of group profits, shared equally among all Managing
   Directors; (c) an equal share with other Managing Directors of 40% of group profits
25
26
27                                                -3-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 32 of 44




 1 in 2016 and thereafter; and (d) guaranteed payments for deals originated during her
   employment should GCA exit the business or terminate Ms. Zoller without cause.
 2
   Critically, and consistent with her pre-GCA role as co-founder of the Private Funds
 3
   Group, GCA agreed (in Section 4.C of the Employment Agreement) that if GCA
 4 closed their business or if Zoller was terminated for any reason other than for cause,
   she would receive “revenues collected by the Company from fund formation
 5 engagements commenced during your employment that have not already been
   distributed to you . . .” In other words, if GCA terminated Zoller for any reason other
 6 than for “cause,” she would continue receiving revenue from the Private Funds
 7 Group after her termination. These payments guaranteed Zoller her per capita
   share on an equal basis with Hofeditz and served as security for the partners’ sweat
 8 equity. Zoller will refer to these contractually required payments as “Post-
   Termination Equity Payments.”
 9
   Looking forward to reaping the rewards of her joint venture with Hofeditz and willing
10 to continue to invest in the business, Zoller devoted enormous time and energy to
11 developing and securing a pipeline of substantial investment and placement
   opportunities that would generate an ongoing income stream for GCA. By the end of
12 2014, the joint venture was poised to bring Zoller and Hofeditz substantial returns on
   their investments.
13
   By late 2014, as a result of Hofeditz and Zoller’s hard work, the Private Funds
14
   Group’s risk of loss was substantially eliminated, and Hofeditz sought to add his
15 friend Jameson as a third Managing Director of the Private Funds Group. Based on
   Hofeditz’s assurance that she would not lose salary or equity, Zoller agreed to
16 accept Jameson as a third Managing Director.
17 In mid-2015, Hofeditz, Jameson, and Zoller met in San Francisco. Hofeditz and
18 Jameson informed Zoller that Cruz was ready to join the team. Hofeditz and
   Jameson told Zoller that the three existing Managing Directors would each be
19 required  to take a temporary pay cut of $50,000, but claimed that adding Cruz would
   allow the team to expand the business and, in the long term, increase earnings for
20 the entire team. Zoller relied on these representations, and that all three were taking
   a $50,000 pay cut as an investment in the business, and reluctantly agreed to Cruz’s
21 hiring and a reduction in her salary, viewing it as her continued investment into the
22 business. These representations were false. Hofeditz and Jameson did not take a
   pay cut, and each was paid substantially more compensation than Zoller in 2015.
23
   Once GCA hired Cruz, the Probitas “boys band” was back together. With a
24 successful future in sight for the Private Funds Group, Defendants began a
   campaign to force Zoller out of the business and take her share of the equity and
25
   earnings. Hofeditz was openly hostile to Zoller and attempted to discredit her work
26
27                                                -4-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 33 of 44




 1 and reputation. For example, Zoller learned that during a secret trip by Hofeditz to
   Chicago, he drunkenly disclosed confidential information to a prospective client and
 2 investor in a public bar. Hofeditz boasted that he had forced Zoller to take a pay cut
   and that she was the only Managing Director not receiving a profit-sharing bonus.
 3
   Hofeditz described Zoller not in a professional business capacity or based on her
 4 achievements but as a woman who looked “trashy” and “slutty” and wore too much
   makeup. Hofeditz even complained to the prospective client and investor about the
 5 color of Zoller’s lipstick.
 6 Hofeditz openly, and increasingly, displayed his disrespect for other professional
 7 women. Hofeditz would describe female industry professionals as sexual objects or
   demean them as incompetent. He told Zoller one of her female colleagues was “hot”
 8 and looked “like a lot of fun” and asked Zoller to have her meet his group at a club in
   Vegas during a conference. Hofeditz complained that Zoller was wasting her time
 9 by networking with prestigious professional women’s groups and successful women
   in business, even though her efforts generated business and revenue. Relying on
10 stereotypes rather than actual experience with women business leaders, Hofeditz
11 demeaned and belittled successful female professionals and leaders, labelling them
   as incompetent and incapable of making decisions. Hofeditz regularly spoke about
12 women in demeaning and prototypically sexist language, including by calling Zoller
   and other women “too nice” and demanding they “be more aggressive.”
13
   With the band of Probitas men back together, they further undermined and
14
   marginalized Zoller. Among other things, they excluded Zoller from meetings,
15 important information, and business and client opportunities generated from her own
   contacts and hard work. While Hofeditz advocated for Zoller to “be a team player”
16 and introduce her network and clients to the male Managing Directors, Defendants
   concealed from Zoller the process to bring in a new client. Hofeditz similarly inserted
17 himself into business Zoller developed and sought credit for her work in front of
18 clients, or sought to give Jameson and Cruz credit for the work Zoller had done.
   Hofeditz also marginalized Zoller’s role by insisting he, Jameson, or Cruz, but not
19 Zoller, cover meetings under the guise of cost savings. Zoller later learned that
   Hofeditz allowed Jameson to travel a longer distance to cover a meeting Hofeditz
20 had asked Zoller not to attend.
21 Defendants undermined and failed to treat Zoller as an equal in other ways as well.
22 For example, in May 2016, Hofeditz, Jameson, and Cruz interviewed and then hired
   a mid-level analyst for the Private Funds Group. Although she was Managing
23 Director and co-founder of the Private Funds Group, Zoller was excluded from the
   interview process and was only notified of the hiring after the fact. Zoller had been
24 involved in all hiring decisions for the Private Funds Group before Cruz joined the
   team.
25
26
27                                                -5-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 34 of 44




 1 Nonetheless, Zoller continued to do her job effectively, making contacts and
   sourcing deals that brought in substantial revenue to the Private Funds Group.
 2 Neither Hofeditz nor anyone else at GCA raised concerns about her work
   performance or her contribution to the Private Funds Group’s bottom line.
 3
 4 With about a day’s notice, Hofeditz asked to meet with Zoller in his hotel lobby on
   July 20, 2016, while in Chicago on business. During the brief meeting, Hofeditz
 5 abruptly fired Zoller “for overhead reasons.” Hofeditz made no mention of any
   concerns with her work, nor could he, as Zoller had performed well by any objective
 6 measure and received positive feedback. Indeed, while it was GCA’s practice to
 7 formally notify employees of any performance issues or deficiencies, with the
   involvement of Human Resources, and to provide employees an opportunity to
 8 address those issues prior to taking any action regarding their employment, Zoller’s
   termination was without notice and in disregard of her strong performance. Equally
 9 unprecedented was that Hofeditz terminated Zoller, a Managing Director and co-
   founder of the Private Funds Group, in this manner.
10
11 At the July 20, 2016 meeting, Hofeditz gave Zoller a severance agreement and
   expected her to immediately sign the agreement. Hofeditz was stunned when Zoller
12 left the meeting, unsigned document in hand. The GCA severance agreement was
   plainly designed to deprive Zoller of her contractual and civil rights. It provided only
13 two months’ pay at her then-reduced base compensation and required a broad
   general release of all possible claims against GCA, including not only claims for
14
   gender discrimination but also Zoller’s contractual right to the Post-Termination
15 Equity  Payments. Clearly, Hofeditz did not write the severance agreement himself
   but was aided by GCA’s legal and/or Human Resources departments, neither of
16 which gave Zoller the benefit of a discussion. In a flagrant breach of the
   Employment Agreement and an obvious attempt to coerce a general release of valid
17 legal claims, Defendants have refused to pay Zoller the compensation she is due
18 under the explicit terms of the Employment Agreement.
19 After Zoller rejected Defendants’ attempt to pressure her to unwittingly release her
   contractual rights and other legal claims, Defendants engaged in a vicious and
20 unlawful campaign to extort Zoller and force her to sign the release documents.
21 At the time of Zoller’s termination, Defendant Daniel Veatch was the Chief
22 Compliance Officer, Chief Financial Officer, and a Managing Director of GCA. In this
   role, Veatch had fiduciary duties and was tasked with ensuring adherence to
23 governing   laws and regulations, including the rules of the Financial Industry
   Regulatory Authority (“FINRA”), the industry’s self-regulating body. GCA is and was
24 at all relevant times a member of FINRA.
25
26
27                                                -6-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 35 of 44




 1 When an employee registered with FINRA stops working for a FINRA employer, the
   employer is required to file with FINRA a form known as a “U5.” Among other
 2 things, that form requires the employer to state the “reason for termination” and to
   provide a brief explanation of certain employee departures. The U5 is available to
 3
   all employers who are members of FINRA — essentially the entire financial industry
 4 in the United States. Thus, as Defendants and Zoller were aware, the content of her
   U5 would have a dramatic impact on her future job prospects. As Defendants knew,
 5 when a U5 indicates that an employee was terminated, particularly for job
   performance, it can and often does end the employee’s career in the financial
 6 industry. Firms are often reluctant to hire employees who are deemed to be poor
 7 performers and/or who are terminated by their employers. On July 22, 2016, Veatch
   (who prior to this time had been on friendly terms with Zoller) sent Zoller a text
 8 message, expressing that he was “very sorry to hear the news” that she had been
   terminated. This began a text exchange and series of voicemails that extended well
 9 into August.
10 Although the tone of Veatch’s first few text messages was empathetic and consistent
11 with their friendship, Veatch’s messages took a darker turn within days.
12 By July 28, 2016, Defendants and Veatch had launched a campaign to threaten and
   intimidate Zoller into signing the General Release.
13
   On July 28, 2016, Veatch wrote: “As your friend, I recommend signing your
14
   Severance Agreement. If you sign it then I will log your U5 as a voluntary
15 resignation.”  Veatch explained: “a Voluntary Resignation is a perfectly clean U5.”
   Veatch further shared his view of the negative and dire consequences of not
16 following his advice: “Anything other than a Voluntary Resignation is a black mark
   on your record that never goes away.”
17
18 Veatch concluded the day’s discussion on the topic by making crystal clear
   Defendants’ proposed quid pro quo: a clean, though inaccurate, U5 in exchange for
19 a general release of all claims: “[I]f you sign your Severance Agreement, I’ll file it as
   a Voluntary Resignation.”
20
   On August 2, 2016, Veatch continued the U5 discussion, asking Zoller, “Have
21 you/will you sign your Severance Agreement?” Zoller responded that her energies
22 were focused on finding employment.
23 On August 10, 2016, Veatch texted, “I need to file your U5, but I need to understand
   what you’re doing.”
24
   Veatch asked again on August 13, 2016, and Zoller replied that she was not yet
25
   signing the Severance Agreement but wanted to get her U5 for job search purposes.
26
27                                                -7-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 36 of 44




 1 Veatch admitted that “[t]he two are tied together. I would love to file a clean U5, but I
   cannot if that agreement is not signed.”
 2
   On August 17, 2016, Veatch resumed his threats: “1. If you sign your Severance
 3
   Agreement, I’ll push it through (even though it’s expired) and file your U5 as a
 4 voluntary resignation. 2. If you don’t sign that agreement then I’ll need to file your
   U5 a[s] Discharged. I don’t think you want this on your permanent record.”
 5
   On August 18, 2016, Zoller replied, “I think you should write down what I was told
 6 and check the box ‘other.’”
 7
   Veatch denied her request on August 19, 2016, stating “that’s not an option and I
 8 need to file your U5 today. It will be either ‘Voluntary’ (if you sign the agreement) or
   ‘Discharged.’ If I don’t hear from you by noon, it will be the latter.”
 9
   Veatch was lying when he wrote that it was “not an option” to file a U5 listing the
10 “reason for termination” as “other” and writing down that Zoller was terminated for
11 “overhead.”
12 Zoller replied: “I’m not signing the agreement. What you’re threatening to do is not
   what I was told by [Hofeditz] and is false. And in doing so, as you’ve said, will
13 further harm my ‘permanent record.’ I trust you will do what is right.” Zoller also
   made it clear that even Hofeditz’s stated reason of overhead was not the true reason
14
   and advised that she would explain to Veatch at a later date the reason she was
15 terminated.

16 Defendants filed Zoller's U5 later that day with the termination status of “discharged”
   and with the false explanation that Zoller “[d]id not meet the expectations of the role.”
17 Defendants understood that, based on the common understanding in the financial
18 industry, other firms would understand the false statement that Zoller “[d]id not meet
   the expectations of the role” as meaning that Zoller did not meet her financial goals
19 or bring in sufficient revenue or, worse, had engaged in wrongdoing. Defendants
   knew that the statement that Zoller “did not meet the expectations of the role” was
20 false. Defendants knew their threat to ruin Zoller’s career if she did not sign the
   release, which Defendants then carried out, was not only unlawful but also violated
21 FINRA and SEC regulations.
22
   In the wake of Zoller’s termination, GCA, Hofeditz, Jameson, and Cruz have
23 continued  to profit from the business that Zoller sourced for the firm through her
   contacts, skills, and sacrifice, and the resulting track record of GCA’s Private Funds
24 Group, which they continue to market to win new business.
25
26
27                                                -8-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 37 of 44




 1 In addition to paying themselves higher base salaries than Zoller’s (fraudulently
   reduced) salary, Hofeditz, Jameson, and Cruz have also paid themselves lavish
 2 bonuses after her departure, which were inflated because they did not have to share
   profits with the woman who took the risk and put in the effort to build their business
 3
   from scratch. In addition, GCA, Hofeditz, Jameson, and Cruz have pocketed the
 4 Post-Termination Payments that they indisputably owe Zoller under her Employment
   Agreement.
 5
   While Defendants have continued to profit from Zoller’s investment and work,
 6 including the business and goodwill she developed for GCA, Zoller’s career has
 7 been irreparably damaged.
 8 As a result of her unlawful termination and Defendants’ false and defamatory U5,
   Zoller has been unable to obtain comparable employment since GCA terminated
 9 her. In addition, she has not received the Post-Termination Equity Payments she is
   contractually owed. Further, the Private Funds Group’s revenues continue to
10 increase, in many cases based on deals that she sourced and relationships she
11 developed, but Zoller has been denied the benefits of the venture she and Hofeditz
   built.
12
   As a result of Defendants’ unlawful conduct, Zoller has lost substantial income,
13 suffered emotional distress, and her career and reputation have been irreparably
   harmed, among other losses.
14
15 Defendants’ unlawful conduct was intentional and in blatant disregard of Zoller’s
   legal and civil rights and warrants imposition of liquidated and punitive damages.
16
   Before Zoller filed suit, the parties entered into a standstill agreement tolling the
17 relevant statutes of limitations. As a result, Zoller's claims are timely filed.
18
     As set forth above, GCA paid Zoller lower wages than male employees due to her
19   sex, terminated her employment, refused to pay her Post-Termination Equity
     Payments because it demanded a General Release of discrimination claims,
20   submitted a False Form U5 and otherwise discriminated against her in the terms and
     conditions of her employment due to her sex. In doing so, GCA engaged in unlawful
21   sex discrimination in violation of Government Code Section 12940(a) and Title VII of
22   the Civil Rights Act of 1964.

23
24
25
26
27                                                -9-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
             Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 38 of 44




 1 VERIFICATION
 2 I, Dylan Cowart, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On August 13, 2019, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                      Oakland, California
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               -10-
                                 Complaint – DFEH No. 201908-07199813
28 Date Filed: August 13, 2019
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 39 of 44




          EXHIBIT B
    Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 40 of 44




REDACTED
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 41 of 44
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 42 of 44
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 43 of 44
Case 4:19-cv-04804-JST Document 1 Filed 08/14/19 Page 44 of 44
